DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 8, 13 and 17 is/are cancelled.
Applicant’s amendments have overcome prior Claim Objections and rejections based on 35 U.S.C. 112.

Allowable Subject Matter
Claim(s) 1-7, 9-12, 14-16 and 18-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Wichmann et al. (U.S. Pub. No. 2015/0184450) discloses optimizing a power plant with a plurality of generators including combined-cycle plants, where combined cycle offers are accepted from which commitments are selected, 

and while Forbes, Jr. et al. (U.S. Pub. No. 2017/0358041) discloses financial settlement of transactions within an electric power grid network where the types of power generators are identified, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, operating a combined-cycle electrical power grid system including:


accepting, from each of the combined cycle participants, combined cycle offers, at least one of the offers being for a plurality of valid combined cycle configurations, each of the combined cycle configurations being different and including (a) identification of one or more power generator types for the configuration, (b) maximum usable power generation capacity for each of the one or more power generator types identified for the configuration, (c) operating characteristics of each of the one or more generator types identified for the configuration, and (d) cost for the configuration, wherein the combined cycle offers include resource level parameters that provide information pertaining to one or more transitions between two or more of the combined cycle participants; 
selecting commitments from the combined cycle offers based upon, at least in part, the resource level parameters for transitioning between the valid combined cycle configurations, (c) the operating characteristics, and (d) the cost for each of the offered configurations, wherein a set of one or more power generator types of at least one of the offers is different from another set of power generator types of another of the offers; and 
controlling dispatch of electricity on the electrical power grid based upon the selected commitments, (a) the one or more identified power generator types, and (b) the one or more power generation capacities.

Independent Claim 10, 
accepting, from a plurality of combined cycle power generation participants, combined cycle offers, each being for a plurality of valid combined cycle configurations, each of the valid combined cycle configurations being different from one another and including identification of 
selecting commitments from the combined cycle offers based upon, at least in part, the resource level parameters that provide information pertaining to one or more transitions between two or more of the combined cycle power generation participants, the configuration level parameters, a cost for each of the offered configurations, and the component level parameters; and 
controlling dispatch of electricity on the electrical power grid based upon the selected commitments.

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119